Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 1 of 43. PageID #: 4524




                      EXHIBIT A
  Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 2 of 43. PageID #: 4525




2019
Community
& Problem-
Oriented
Policing Plan
        Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 3 of 43. PageID #: 4526
                                              Community and Problem-Oriented Policing Plan
                                                                                   Chief Calvin D. Williams
Executive Summary

Police cannot produce a safe community by their efforts alone. Partnerships and relationship building are
tantamount to safe neighborhoods. The Community and Problem-Oriented Policing Plan or CPOP is an
organizational strategy that promotes community partnerships and problem-solving techniques to
proactively address the immediate conditions that give rise to public safety issues such as crime, social
disorder, and fear of crime. It is the responsibility of all members of the Cleveland Division of Police
(CDP) beginning with the Chief thru the chain of command to every officer. All officers are responsible
for engaging in community and problem-oriented policing without regard to where they are assigned. It is
not the sole responsibility of any single bureau or unit.

The CDP has incorporated input and feedback from the community in the creation of the CPOP and
recruitment plans, and in many of its other policies. CPOP illustrates how CDP will align its structure to
reflect and support partnerships to coproduce safety and how CPOP will be the foundation by which
police services are built.

CPOP will be a part of how the Division recruits and hires, allocate resources, trains, promote, and
evaluate officers and the Division, and collects data. In addition to aligning the organizational structure to
encourage and support CPOP, the Division will also expect officers assigned to the neighborhood districts
spend at least 20% of their time engaging and solving community problems. To ensure that the officers
can meet the 20% expectation, CDP created an aggressive Recruitment Plan, and also a Staffing Study to
address efficiency and gaps. CPOP, the Recruitment Plan, and the Staffing Study are therefore
commingled.

The plan also addresses the use of District Policing Committees as tools to elicit feedback on policies and
practices, the use of planned and unplanned meetings and events to engage, social media strategy, officer
wellness, and the rebranding of the Bureau of Community Policing.

CDP will ensure that all officers are trained about the CPOP Plan, collaborative problem-solving/SARA
Model (Scanning, Analysis, Response, and Assessment), and Procedural Justice during annual in-service
training. In addition to yearly in-service training, District Training Coordinators and District Community
Engagement Officers will create a District Awareness Training that will provide current and newly
assigned officer’s information about the various communities within their district, historical occurrences,
and topics related to police/community relations.

In closing, while there have been numerous incidents, both current and historical, where police officers
have been a part of situations that have fractured community trust, the CPOP is a plan about moving
forward. Moving forward entails creating an atmosphere conducive to community engagement and
partnerships. This plan outlines how that atmosphere will be created within the Division.




                                                                                                   2|Page
                Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 4 of 43. PageID #: 4527
                                                                          Community and Problem-Oriented Policing Plan
                                                                                                                                Chief Calvin D. Williams




Contents
1.        Introduction ......................................................................................................................................... 5
     a.        Chief’s Vision .................................................................................................................................. 5
     b.        What is CPOP .................................................................................................................................. 5
     c.        All Officers are Responsible for CPOP ........................................................................................... 6
     d.        Division Support through Structural Changes ................................................................................. 6
     e.        Bolstering Efforts through Partnerships/Relationships .................................................................... 7
2.        Policing Going Forward ...................................................................................................................... 7
     a.        Cleveland Division of Police Mission Statement ............................................................................ 7
     b.        Changing How Officers Deliver Service ......................................................................................... 8
          i.       Scanning Analysis Response Assessment (SARA) .................................................................... 8
          ii.      20% Time Committed to CPOP ................................................................................................ 10
     c.        Officer Wellness............................................................................................................................. 11
     d.        Business Cards ............................................................................................................................... 12
     e.        Reduction in Officer Demands....................................................................................................... 13
3.        Organizational Transformation ......................................................................................................... 14
     a.        Leadership ...................................................................................................................................... 14
     b.        Policies ........................................................................................................................................... 15
     c.        Community Engagement ................................................................................................................ 15
     d.        De-centralization ............................................................................................................................ 16
          i.       Rebranding the Bureau of Community Policing as the Bureau of Community Relations ....... 16
          ii.      Responsibilities of the new Bureau of Community Relations .................................................. 17
     e.        Geographic Assignments and Zone Integrity................................................................................. 17
          i.       Neighborhood Districts ............................................................................................................. 18
          ii.      Zone Integrity ............................................................................................................................ 19
     f.        Personnel ........................................................................................................................................ 20
          i.       Staffing ...................................................................................................................................... 20
          ii.      Recruitment and Hiring ............................................................................................................. 21

                                                                                                                                                        3|Page
                Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 5 of 43. PageID #: 4528
                                                                         Community and Problem-Oriented Policing Plan
                                                                                                                                Chief Calvin D. Williams
     g.        Performance Evaluations ............................................................................................................... 22
     h.        Promotions ..................................................................................................................................... 22
     i.        Training .......................................................................................................................................... 22
          i.       Training Review Committee ..................................................................................................... 23
          ii.      Recruit Training ........................................................................................................................ 23
          iii. In-Service Training ................................................................................................................... 24
          iv. Field Training Officer Program and Probationary Police Officers ........................................... 25
     j.        Equipment and Resources .............................................................................................................. 26
     k.        Social Media strategy ..................................................................................................................... 26
4.        Organizational/Community Partnerships .......................................................................................... 28
     a.        Asset Mapping ............................................................................................................................... 28
     b.        District Neighborhood Awareness Training .................................................................................. 28
     c.        Partnerships and Programs ............................................................................................................. 29
     d.        District Policing Committees ......................................................................................................... 31
5.        Measuring Success ............................................................................................................................ 32
     a.        Data Collection............................................................................................................................... 32
     b.        Community Surveys ....................................................................................................................... 32
     c.        Community and Problem-Oriented Policing Review Committee.................................................. 32
6.        Conclusion ........................................................................................................................................ 33
7.        APPENDIX I: Engagement with Youth ........................................................................................... 34
8.        APPENDIX II: 2019 Action Steps.................................................................................................... 37
9.        APPENDIX III: General Police Order 1.1.32 Wellness Program .................................................... 38
10. APPENDIX IV: General Police Order 1.1.38 Post Traumatic Incident Protocol ............................. 39




                                                                                                                                                       4|Page
    Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 6 of 43. PageID #: 4529
                                        Community and Problem-Oriented Policing Plan
                                                                           Chief Calvin D. Williams
1. Introduction

      a. Chief’s Vision

          Community policing is essentially a way of preserving and encouraging the health of a
          community. In other words, a healthy community will have thriving residential and
          business areas. A healthy community’s parks, recreation centers, and other communal
          areas are safe and inviting gathering places for individuals and families. Healthy
          communities appear well maintained, not only because of the municipality’s efforts but
          also because of the efforts of motivated individual residents and businesses in the
          neighborhood. In a healthy community, if it begins to fray at the edges or when a
          condition manifests itself, community specialists (police, social workers, housing
          inspectors, etc.) immediately identify the situation and work quickly to correct it. This
          “health approach” forms the basis of the “Community Wellness” Model.

          The Wellness Model posits that a body’s health is not only dependent on identifying an
          event/condition and immediately reacting to it, the body’s health is also dependent on a
          maintenance plan to prevent conditions from occurring in the first place. Metaphorically
          speaking, the community needs nourishment and exercise to sustain itself healthily. Our
          vision is to identify and deliver those services that promote nourishment and exercise. The
          “Wellness Model” is the community policing model, and it is our vision that every officer
          is a community policing officer.

          The Cleveland Division of Police will use the “Wellness Model” as a metaphorical guide
          in building the community policing philosophy as the foundation on which police services
          are developed. The purpose of using the model as a metaphoric guide is to ensure that the
          Division strives to address the root causes of crime, not just the symptoms. It refers to
          looking at crime from a macro perspective (overall cause), as opposed to a micro view
          (crime + suspect = arrest). The Community and Problem-Oriented Policing plan will
          outline how the Division will promote community health by ingraining the community
          policing model in every facet of service delivery.

      b. What is CPOP

          CPOP is a combination of the core principles of community policing and the methodology
          of collaborative problem solving (also referred to as problem-oriented policing).
          Community policing principles refer to the manner in which the Division and its officers
          routinely and proactively engage the community to create partnerships and co-produce
          public safety. It also applies to the aligning of organizational structure to reflect and
          support partnerships and community needs/wants throughout the Division. Collaborative
          problem-solving describes the practice of routine collaboration between police and
                                                                                         5|Page
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 7 of 43. PageID #: 4530
                                    Community and Problem-Oriented Policing Plan
                                                                        Chief Calvin D. Williams
     community members/stakeholders to identify problems, co-produce a solution, and assess
     the outcome.

     CPOP is an organizational strategy that promotes community partnerships and problem-
     solving techniques to proactively address the immediate conditions that give rise to public
     safety issues such as crime, social disorder, and fear of crime. CPOP is the responsibility
     of all members of the CDP beginning with the Chief thru the chain of command to every
     officer. The Division and the City of Cleveland are committed to building and maintaining
     partnerships with all community stakeholders within the city and working with those
     partners to find sustainable methods to prevent and solve crimes.

  c. All Officers are Responsible for CPOP

     All officers are responsible for engaging in community and problem-oriented policing
     without regard to where they are assigned. It is not the sole responsibility of any single
     bureau or unit. The officer’s assignment will dictate how often they have the opportunity to
     practice CPOP. For instance, an officer assigned to the Personnel Unit will not have as
     many opportunities to practice CPOP as an officer in the Patrol Section. Opportunities
     exist in every assignment. Minimal opportunities for CPOP do not absolve an officer from
     exercising community policing principles to the most meaningful extent possible.

  d. Division Support through Structural Changes

     In building this CPOP plan, the CDP has incorporated input and feedback from the
     community in the creation of CPOP, the recruitment plan, and many of its policies.

     A component crucial to implementing/supporting CPOP is the need to establish clear
     expectations of officers and the Division itself. Expectations are as follows:

     All officers shall:

         •   Incorporate CPOP principles in their daily duties.
         •   Strengthen relationships and build engagement opportunities between the CDP and
             the communities within the City.
         •   Actively participate in community meetings and events.
         •   Incorporate bias-free and procedural justice principles in interactions with citizens.
         •   Proactively learn about and engage the communities in their assigned areas.

     All supervisors shall:

         •   Ensure that officers assigned to the Patrol Section devote at least 20% of their
             workday to community engagement opportunities.

                                                                                        6|Page
   Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 8 of 43. PageID #: 4531
                                       Community and Problem-Oriented Policing Plan
                                                                          Chief Calvin D. Williams

             •   Provide support and guidance to officers about CPOP
             •   Recognize officers who excel using CPOP principles and remediate those that do
                 not.
             •   Ensure that officers are actively participating in community meetings and events.
             •   Ensure that officers incorporate CPOP, Bias-Free, and Procedural Justice Principles
                 during interactions with citizens.

          The CDP as a whole shall:

             •   Increase participation from a cross-section of the community in the District
                 Policing Committees.
             •   Build community confidence and trust.
             •   Engage the community in policing policies and procedures.
             •   Increase positive public perceptions of the CDP.

          Other structural changes include the way that officers engage the community and
          collaborate to solve problems, decentralizing community engagement, changes to CDP’s
          training and hiring practices, and the promotional and evaluation processes, and how
          officers do their jobs. CPOP is a Division-wide effort.

      e. Bolstering Efforts through Partnerships/Relationships

          The police cannot produce a safe community through their efforts alone. Partnerships and
          relationship building are tantamount to successful community policing. The Division will
          reinforce its efforts to practice CPOP and coproduce safety by building alliances with
          community members/groups. Partnering with groups such as the Partnership for a Safer
          Cleveland and the Peacemakers Alliance, in addition to the Office of Prevention,
          Intervention, and Opportunity for Youth and Young Adults is essential to tackling
          problems such as youth violence. The Division will bolster the alliances and make
          structural changes to enhance how it delivers service going forward.

2. Policing Going Forward

      a. Cleveland Division of Police Mission Statement

          “The mission of the Cleveland Division of Police is to serve as guardians of the Cleveland
          community. Guided by the Constitution, we shall enforce the law, maintain order, and
          protect lives, property, and rights of all people. We shall carry out our duties with a
          reverence for human life and in partnership with members of the community through
          professionalism, respect, integrity, dedication, and excellence in policing”.



                                                                                         7|Page
         Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 9 of 43. PageID #: 4532
                                                     Community and Problem-Oriented Policing Plan
                                                                                              Chief Calvin D. Williams
                 Changing the way officers deliver service will require all officers and management to
                 support proactive strategies that embrace collaborative problem-solving and community
                 partnerships. The mission statement was changed to reflect the philosophy that officers are
                 community “guardians” as opposed to “warriors.” This shift lays the foundation where
                 officers consider themselves as a part of the community working in conjunction with other
                 community stakeholders to address public safety concerns with mutual respect and dignity.
                 The community guardian mindset is consistent with the President’s Task Force on 21st
                 Century Policing’s final report which “calls for law enforcement to protect the dignity and
                 human rights of all, and to be the protectors and champions of the Constitution.” This
                 rethinking of the role of police in a democracy requires leadership, and commitment across
                 law enforcement organizations to ensure internal and external policies, practices, and
                 procedures that guide individual officers and make organizations more accountable to the
                 communities they serve. 1

             b. Changing How Officers Deliver Service

                 Lord Stevens, a previous commissioner of the London Metropolitan Police Service, once
                 explained the fundamental challenge of policing with an analogy. He asked his audience to
                 imagine a fast-flowing river, sweeping hundreds of people away in its current. Lord
                 Stevens argued that the traditional police response is to jump into the river and try to help
                 as many people as possible, rather than to head upstream to determine why and how people
                 are falling into the river in the first place. He stated, “And so begins a reactive cycle of
                 uncontrolled demand and equally uncoordinated response. The police become like
                 lifeguards frantically swimming against the tide from one incident to another, employing
                 different tactics in a disjointed and unfocussed manner with little or nothing to show for it
                 at the end of the day.” 2 This quote explains where the Division was and where it is headed
                 by changing how officers deliver service and refocusing officers on prioritizing prevention.

                      i. Scanning Analysis Response Assessment (SARA)

                          A core component of CPOP involves officers collaboratively engaging the
                          community to address safety issues in an area. It primarily includes officers
                          assigned to the Patrol Section connecting with community members and
                          developing solutions to neighborhood problems. Collaborative problem-solving
                          states that public safety issues revolve around factors that reflect broad, underlying



1
  U.S. Department of Justice, President’s Task Force on 21st Century Policing Implementation Guide, Office of Community
Oriented Policing Services, August 7, 2017, https://cops.usdoj.gov/pdf/taskforce/Implementation_Guide.pdf.
2
  Stevens, John. 2001. Intelligence-Led Policing. Paper presented to the 2nd World Investigation of Crime Conference, Durban,
South Africa. Cited in J. Ratcliffe. 2008. Intelligence-Led Policing. Cullompton, U.K.: Willan Publishing.
                                                                                                                8|Page
          Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 10 of 43. PageID #: 4533
                                                     Community and Problem-Oriented Policing Plan
                                                                                            Chief Calvin D. Williams
                           issues that contribute to crime and disorder. 3 It also involves the understanding
                           that the police can’t always solve public safety concerns alone and as Lord Stevens
                           alluded, requires more than reacting to uncontrolled demand. Collaborative
                           problem-solving promotes and strengthens community partnerships through co-
                           investments in positive public safety outcomes.

                           There are different ways to engage the community to co-produce public safety. One
                           method that CDP officers will use is the SARA model (Scanning, Analysis,
                           Response, and Assessment). The “scanning” step refers to several methods to
                           identify problems and potential consequences of the problem. “Analysis” refers to
                           identifying the conditions of the problems, understanding and researches the known
                           elements of the problem, and identifying relevant data and available resources. The
                           “response” portion of SARA refers to the steps taken to solve the problem, and
                           “assessment” refers to the evaluation of the strategy used.

                           The SARA model provides officers with an alternative way to think about crime
                           and therefore better identify the causes. It will also give officers an enhanced
                           approach to interviewing members of the community. When conferring with
                           members of the community about crime, officers will probe more deeply into the
                           incidents as opposed to only asking the questions needed to complete a report. It
                           will also provide the officers with a method to organize and assess their efforts.

                           Officers are expected to practice collaborative problem-solving. To track their
                           efforts, they are also required to enter necessary collaborative problem-solving data
                           into the Computer Aided Dispatch system (CAD). CAD is a computer program
                           designed to assist dispatchers to assign calls for service but will also be used to
                           store data. In CAD, officers will input needed information about the action taken
                           (when contact was made, who made the connection, etc.).

                           When instances arise where officers use the SARA model to tackle a particular
                           problem, they will create a “work plan.” When feasible, officers will collaborate
                           with community members in creating the plan and enter as much of the initial
                           “scanning” information into CAD as possible. The remaining steps will be entered
                           into a separate program. The Division is researching the usage of one of its
                           software systems to track problem-oriented policing efforts. To date, the software
                           and process for the work plans are not determined.




3
    Cleveland Police Monitoring Team, A Framework for Community Policing in Cleveland, 2016, (hereinafter “Framework”)
                                                                                                             9|Page
          Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 11 of 43. PageID #: 4534
                                                   Community and Problem-Oriented Policing Plan
                                                                                       Chief Calvin D. Williams
                            To explain how the process will work, consider the following example:

                                   Officer Jones noticed that in her zone, there were a lot of fights after
                                   school between students from different schools. She realized that if
                                   the school bus routes were reversed, the students wouldn’t have as
                                   many opportunities for confrontations with each other. So, she
                                   worked with the school administration to have the routes changed.
                                   Officer Jones, in collaboration with the school administration, was
                                   able to diminish the number of school fights in the area.

                            When Officer Jones determined that she would find a solution to the multiple fights,
                            she will begin a “work plan.” Using the assignment number, she will input the work
                            plan and the steps that she used to scan, analyze, respond, and assess the problem.
                            The Division will identify the appropriate program and process by the end of 2019.

                            In July 2018, CDP began training officers about the SARA model. The training
                            provides an overview of the model and its usage and includes a written scenario and
                            two examples of collaborative problem solving by current CDP officers. During the
                            scenario training, officers are divided into groups, given the scenario, a problem-
                            solving guide, and a worksheet. Each group elects a spokesperson, who presents the
                            answers to the entire class for a group discussion.

                       ii. 20% Time Committed to CPOP

                            Operationalizing and transforming the Division to become more CPOP oriented
                            requires officers to dedicate a portion of their day to performing CPOP activities.
                            The end goal is to spend dedicated time engaging in problem-solving and
                            developing relationships. Ways to meet the goal include bike/foot patrols, attending
                            community meetings, meeting with business leaders, creating action plans with
                            community members to address their concerns, etc. Under CDP’s new CPOP
                            model, officers will be expected to spend on average, 20% of their time devoted to
                            CPOP activities. In 2019, the CDP will create training devoted to the 20%
                            expectation.

                            Bike and foot patrols are popular methods of patrol due to their high visibility and
                            the opportunity for more personal interaction with community members. Bike and
                            foot patrols promote police-community interaction and are highly useful
                            engagement tools that offer the possibility of reducing crime and increasing
                            positive perceptions about safety and the police. 4 The CDP is committed to having

4
    See Framework, pg. 8.
                                                                                                      10 | P a g e
           Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 12 of 43. PageID #: 4535
                                                       Community and Problem-Oriented Policing Plan
                                                                                                Chief Calvin D. Williams
                            officers patrol on bikes and foot in each district. The Third District has periodic
                            bike patrols in the business district, whereas the Fourth District has regular bike
                            patrols in the Buckeye-Shaker Blvd area. The Second District has an active foot
                            patrol program. CDP plans to roll out bike and foot patrols in other Districts by the
                            end of 2019.

                            Bike and foot patrols are not specialized units within the districts. Each District
                            Commander will determine the bike and foot deployment in their District. The
                            rollout will take into account safety, staffing and CPOP principles. Commanders
                            will utilize hotspot data to identify areas where collaborative problem-solving and
                            high visibility police would be appropriate and prioritize deployment of bike and
                            foot patrols in those areas.

                            In addition to bike and foot patrols, District Commanders and officers will be more
                            accessible to the community by participating in neighborhood walks.
                            Neighborhood walks are similar to foot patrols but more formalized. However,
                            during neighborhood walks, district commanders and officers walk through a
                            neighborhood along with their Community Relations representative and sometimes
                            a city council member. The walks are designed to promote police/community
                            relations and provide information about safety.

                            While bike and foot patrols are popular forms of community engagement, they are
                            not the only ways. CDP will also engage in and track other activities aimed at
                            community engagement, including participation in planned/unplanned
                            events/presentations in the community, at schools or business establishments,
                            attending community meetings and also, participating in impromptu engagement
                            such as playing ball, having casual conversations and making random community
                            visits, or any non-enforcement related interaction. Also included are referrals to
                            outside entities, improving the quality of life for community members, conducting
                            mediation and conversations with citizens encouraging them to participate in the
                            District Policing Committees.

               c. Officer Wellness

                   “The Division strives to create the best working environment for its members. By assisting
                   members, when they are in need emotionally, physically, spiritually, financially or
                   socially, the health of the member prevails. Healthy members are generally more safe,
                   productive, compassionate and responsive to others. 5 An officer’s “well-being” is
                   encapsulated in five dimensions; mental (psychological), emotional, physical, social, and
                   spiritual. The five dimensions comprise a “whole person.” In 2017, the Division launched
5
    Cleveland Division of Police General Police Order, Wellness Program 1.1.32, January 11, 2007.
                                                                                                             11 | P a g e
           Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 13 of 43. PageID #: 4536
                                                        Community and Problem-Oriented Policing Plan
                                                                                                   Chief Calvin D. Williams
                    a well-being initiative designed to support “the whole person” called the Cultural
                    Transformation Project. The program began in the 4th District with the goal of teaching the
                    skills needed to strengthen and protect personal health and well-being so that officers can
                    more effectively fulfill the CDP’s mission.6 With the assistance of mental health
                    professionals, the CDP’s Employee Assistance Unit (EAU), and the Cleveland Police
                    Foundation, a cultural diagnostic survey was created to focus the program on specific
                    needs that officers have. Currently, the program is on-going and therefore a review of the
                    program is forthcoming.

                    In addition to the piolet program, the Division employs a full-time Psychologist and
                    participates in the City of Cleveland’s Ease@Work Program and CARE-Line. Protocols
                    about this are contained in the CDP Wellness Program G.P.O. The order outlines the
                    Divisions commitment to officer wellness and protocols for making contact and referral.
                    For more, please see APPRENDIX III, page 39.

                    Participation during traumatic incidents can have a significant impact on officer wellness.
                    Therefore, CDP created protocols for officers to use when responding to traumatic events
                    and debriefing and providing assistance afterward. A traumatic incident is defined as an
                    event that can cause great distress or disruption in a member’s life. 7 The protocols for
                    officers are contained in G.P.O. 1.1.38 (see APPENDIX IV page 40).

                    In addition to internal protocols for responding to traumatic events, the CDP works closely
                    with the Director of Public Safety, Community Relations Board, and several other
                    community leaders and violence interrupters to respond to traumatic events that affect the
                    community. The resources are not only utilized for police involved incidents, they are also
                    used when traumatic events occur without police involvement.

                d. Business Cards

                    The CDP has created “District Business Cards” to increase accessibility and promote
                    engagement. These cards can be used to provide follow-up information to citizens in
                    connection with calls for service, and they can also be used simply to help officers build
                    relationships with citizens they interact with during engagement activities. They are pre-
                    printed with Neighborhood Police District information and contain blank spaces for
                    officers to fill in their name, badge number, and where appropriate, Incident Number, and a
                    referral phone number.


6
    Fourth District Cultural Transformation Project, Talking Points for Chief Calvin Williams, April 19, 2017.
7
    Cleveland Division of Police General Police Order, Post Traumatic Incident Protocol, March 2, 2015.

                                                                                                                 12 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 14 of 43. PageID #: 4537
                                    Community and Problem-Oriented Policing Plan
                                                                        Chief Calvin D. Williams
      When used as an engagement tool, issuing “Business Cards” will allow the community to
      familiarize themselves with their neighborhood officers. Officers may also utilize them to
      assist citizens by providing them with contact information for the officer, follow-up
      detectives, and other Division or City telephone numbers.

   e. Reduction in Officer Demands

      Another way in which the Division and the City are supporting the CPOP model is by
      alleviating the workload of frontline officers assigned to districts. The goal is to make the
      Division more efficient, while still fully protecting public safety, thereby freeing up
      additional time for engagement activities. Often, officers will spend entire shifts running
      from one call for service to the next call leaving little time to engage and problem-solve.
      By freeing up officers from non-emergency tasks, they will have more time to focus on
      immediate tasks and connect to the community. One of the ways that the city has done that
      is by implementing an Online Crime Reporting System or “Coplogic.” Coplogic allows
      citizens the opportunity to complete reports online without having to confer with an
      officer. The reports are for incidents that do not necessarily require an officer’s immediate
      response and include the following:

         •   Property damage (accidental or criminal)
         •   Petty theft
         •   Theft from a vehicle
         •   Bicycle theft
         •   Lost property
         •   Supplemental reports

      The Division is also researching the feasibility of adding other crimes/incidents that
      citizens can make in Coplogic. It is also examining the possibility of online motor vehicle
      accident reporting. Furthermore, the Division will increase its public education and
      advertising of the Coplogic program by periodically and systematically posting
      descriptions of the program on the City and Divisions social media platforms and
      explaining the program at community meetings.

      In addition to online reporting, the Division is researching the possibility of reducing
      workload in relation to responding to burglary or residential alarms. Responding to false
      alarms is a significant contributor to the calls for service and therefore a substantial
      demand on the officer’s time. As such, the Division is researching a “verified” response to
      alarms policy. A “verified” response to alarms describes a process in which dispatchers
      will consider several factors before assigning to a zone car.



                                                                                       13 | P a g e
        Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 15 of 43. PageID #: 4538
                                                     Community and Problem-Oriented Policing Plan
                                                                                              Chief Calvin D. Williams
                 Both the Coplogic program expansion and the verified alarm response initiative are in the
                 infancy stage and will not be available for the initial phase of implementing the CPOP
                 plan. However, it is important to highlight some of the steps that the Division is
                 researching to alleviate officer workload.

    3. Organizational Transformation

        Organizational transformation describes the manner in which an organization aligns its practices,
        policies, standards, and expectations to meet the needs of modern society. Policing in
        contemporary society is dynamic and, in many ways, different than traditional policing.
        Traditional policing emphasizes responding to severe crimes. There is a strict hierarchy where
        only leadership at the very top interacts with the community and frontline officers were not
        empowered to make community decisions on their own. CDP will embrace policing that will
        empower frontline officers to work directly with the community to co-produce public safety to
        root out underlying causes of crime. To transform the CDP and operationalize CPOP, the Division
        will refocus its practices and expectations relating to leadership, policy, decentralization,
        geographic assignment of officers, recruitment, hiring, training, performance evaluations,
        promotions, data collection, and equipment and resources.

             a. Leadership

                 “Leadership is one of the most important predictors of whether organizations can
                 effectively function in dynamic environments and as such the need for effective police
                 leadership is greater than ever.” 8 To ensure that CDP supervisors are leading their
                 subordinates successfully, the Division of Police must give them the tools that they need to
                 be effective. To accomplish this, the Training Section is creating a mandatory course on
                 leadership that will be exclusive to supervisors. The supervisor training course will cover
                 topics such as necessary leadership skills, evaluating written reports, and assessing officer
                 performance. The course will conclude with a test to verify mastery of the subject matter.
                 The leadership portion of the training will include scenarios and problems that involve
                 qualities of a good leader, accountability, elements of Bias-Free policing and CPOP. For
                 more details about the supervisor training course, see the Supervisor Training Plan.

                 In addition to leadership training for supervisors, the CDP will revamp the evaluation and
                 promotion processes to be more reflective of CPOP principles (discussed further on page
                 16).

                 CDP leadership will promote CPOP by encouraging and empowering frontline officers to
                 take independent action to solve problems and work with community members to co-

8
  Mitchell Pearson-Goff & Victoria Herrington, “Policing: A Journal of Policy and Practice, Volume 8, Issue 1”,
https://doi.org/10.1093/police/pat027.
                                                                                                              14 | P a g e
          Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 16 of 43. PageID #: 4539
                                                  Community and Problem-Oriented Policing Plan
                                                                                      Chief Calvin D. Williams
                   produce public safety. They will also support CPOP by ensuring that the organization has
                   the tools and resources needed so that officers can efficiently perform their duties. The
                   supervisor will also ensure that their subordinates understand their role in the community
                   which includes the principles of community and problem-oriented policing.

               b. Policies

                   In addition to current General Police Orders (GPO), CDP is creating a Community
                   Policing GPO that will memorialize expectations regarding officers’ community
                   engagement activities and obligations. CDP will ensure that all of its policies are consistent
                   with and incorporate the CPOP model of policing.

                   Community members have expressed a desire to provide input on several of CDP’s
                   policies and practices. 9 Further, the CDP recognizes that community input on policies and
                   practices builds trust and legitimacy in the eyes of the public. Through the biennial survey,
                   targeted community engagement, and the use of social media, the CDP will elicit
                   community feedback on policies and practices and incorporate the input into the
                   procedures where appropriate.

               c. Community Engagement

                   The reference to “guardians of the community” in the mission statement directs officers to
                   consider themselves an integral part of the community. One of the important aspects of the
                   “guardian” mission is to understand the communities within the city. To fulfill this
                   mission, officers must engage the community outside of a typical law enforcement action
                   and have a basic knowledge of the communities in their assigned area.

                   The community has expressed a desire to see the officers who patrol their district be
                   actively engaged at events and proactively learn about their community as opposed to
                   having the public interact only with designated “community policing officers” or even
                   command officers. 10 All CDP officers are expected to know the community that they
                   patrol. Understanding the community and having the community know them will promote
                   trust and mutual understanding. Getting acquainted with the community requires officers
                   to engage the community outside of enforcement or investigative activities. Over time,
                   having the community and the officers know each other will more likely lead to the
                   community reporting more crimes, and actively participating in collaborative problem-
                   solving efforts.


9
    See Community Feedback, pg. 5.
10
     See Community Feedback.
                                                                                                     15 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 17 of 43. PageID #: 4540
                                    Community and Problem-Oriented Policing Plan
                                                                        Chief Calvin D. Williams
      Getting to know community members that do not typically attend meetings and who may
      have little trust in officers requires officers to engage them in places where they are most
      comfortable. Officers must be more approachable than what a zone car can offer. As
      discussed earlier, officers will participate in alternatives to motorized patrol such as bike
      and foot patrols. Officers will also participate in activities where the police are not
      commonly seen in an enforcement role such as neighborhood events and meetings. Getting
      to know the community can be spontaneous such as playing ball with children or stopping
      to talk to community members in coffee shops, on the street, or in local parks. These
      encounters can also be the result of a police action such as conversing with a member of
      the community about driving safety while at the scene of an accident, or, after checking a
      complaint about an alarm, giving residents on that street safety tips about burglaries.
      Officers will input their engagement activities into the Computer Aided Dispatch System
      (CAD) where it will be tracked and assessed by their supervisors.

   d. De-centralization

      Full adoption of the CPOP model requires a de-centralized approach where problem-
      solving decisions and community engagement activities reside at the street level. Officers
      who have direct contact with the community must be able to determine the appropriate
      course of action to solve problems within the community. CDP will build decision-making
      and community engagement into its already flattened command structure, in which officers
      report directly to sergeant, who report to lieutenants. This system encourages officers and
      sergeants to be the drivers of CPOP. When using their discretion, officers are expected to
      make decisions in an unbiased and professional manner and seek guidance from their
      supervisors when appropriate. Sergeants will actively monitor and coach the officers as
      they determine appropriate responses. When the sergeants and officers need more advice,
      every supervisor in their chain of command is required to provide any assistance that they
      can.

          i. Rebranding the Bureau of Community Policing as the Bureau of Community
             Relations

             While the Bureau of Community Policing (BCP) has historically taken the lead for
             many of the community engagement activities, under CDP’s new CPOP model,
             community policing is the responsibility of all officers. Officers assigned to
             neighborhood districts are expected to be the primary drivers of CPOP, not
             specialized units or bureaus. In addition to community engagement, officers
             assigned to Districts will also be the most proactive in collaborative problem-
             solving. In 2019, the CDP will rename the Bureau of Community Policing to the
             Bureau of Community Relations (BCR) to be more reflective of the Division’s

                                                                                       16 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 18 of 43. PageID #: 4541
                                    Community and Problem-Oriented Policing Plan
                                                                        Chief Calvin D. Williams
             overall mission and to drive home the point that all CDP officers are community
             policing officers.

         ii. Responsibilities of the new Bureau of Community Relations

             Many of the BCPs current responsibilities will continue under the new BCR. Those
             areas of responsibility include the Auxiliary Police Program, Community Relations
             Unit, School Crossing Guard Unit, and the School Resource and Education Unit.
             The BCR will maintain the Police Explorers Program, the Citizens Police Academy
             and Alumni Association and the CDP ice cream truck. In addition to providing
             support to the Districts’ community engagement efforts, the BCR will give
             specialized presentations and training designed to address specific community
             needs. Some of the activities and programs include Alert Lockdown Inform
             Counter Evacuate (ALICE) training, Anti-Bullying, Block Watch, and Cops for
             Kids: a program that provides children with resources and gifts.

             The BCR is responsible for the Limited English Proficiency (LEP) initiative. The
             purpose of the effort is to ensure that the CDP is providing equal service to
             individuals whose primary language is not English and who have a limited ability
             to read, write, speak, and understand English. The Commander of the BCR is the
             coordinator for LEP and is responsible for tracking and analyzing the needs of the
             LEP community.

             The BCR will also act as the clearinghouse for engagement opportunities and
             statistics. The BCR will compile the CPOP activities of all operations within the
             Division and report those activities to the public. District Commanders will
             communicate this information to the BCR quarterly. The BCR Commander will
             provide the District Commanders with a spreadsheet that will contain fields for the
             information that will be published.

   e. Geographic Assignments and Zone Integrity

      CDP will use its geographic assignment system to promote CPOP among patrol officers.
      Currently, upon successful completion of the Police Academy, every officer’s first
      assignment will be at one of the five neighborhood districts. Upon transfer to the District,
      new officers are on probation for six months. After completing the probation period, they
      will continue to be assigned to the Patrol Section and cannot be considered for
      reassignment to a specialized unit until they have at least three years of service. Officers
      are assigned and transferred to districts based on operational need and assigned to shifts
      based on seniority. The Chief determines when a vacancy exists in a specialized unit and
      who will fill that vacancy based on need and qualification.

                                                                                      17 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 19 of 43. PageID #: 4542
                                     Community and Problem-Oriented Policing Plan
                                                                          Chief Calvin D. Williams
      There are three operations in CDP: Administrative, Field, and Homeland Special
      Operations. They are under the direction of a Deputy Chief. Each operation is divided into
      bureaus or districts under the direction of a commander/commissioner. Bureaus and
      districts split into sections and sections are divided into units. Field Operations (FO) is the
      largest operation and encompasses the five Districts, the BCP, and the Bureau of Traffic
      (BOT).

          i. Neighborhood Districts

             District commanders are responsible for problems, crime, and fear of crime in their
             districts and will be held accountable to respond to it. District Commanders have
             officers assigned to their office to handle non-patrol tasks including the District
             Training Coordinator and Community Engagement Officers. District Training
             Coordinators conduct and track training of the officers assigned to their districts.
             The Community Engagement Officers (CEO) are a part of a grant-funded program
             that requires officers to seek and maintain community partnerships from a cross-
             section of the community. They are expected to provide community and
             collaborative problem-solving training to officers in the district and actively
             participate in neighborhood walks, and foot and bike patrols. This program is not a
             specialized unit. Instead, CEOs are picked from the group of officers assigned to
             that district by the district commander to fulfill the CEO mission. CEOs will work
             directly with the District Policing Committees (DPC) by attending the monthly
             meetings and gathering pertinent engagement and problem-solving information.

             The five neighborhood districts contain more than 70% of all CDP personnel.
             Officers assigned to Districts interact with the community daily. As such, they are
             primarily responsible for CPOP. There are two sections in each District; patrol and
             support. The Patrol Section is mainly responsible for all calls for service and
             community engagement activities. The Support Section provides operational
             support to the Patrol Section in the form of detective follow-up, vice investigations,
             traffic enforcement, and localized quality of life enforcement. Captains oversee the
             sections and are responsible for coordinating the activities among them.

             The Patrol Section is the primary responder to dispatched calls for police services
             and CPOP. Officers assigned to the Patrol Section are expected to be the main
             points of contact for the community and collaborative problem-solving. The
             Support Section is secondary responders that support officer patrol section
             operations by providing follow-up investigations and specialized deployment.

             The Community Services Unit (CSU) responds to the quality of life issues in
             identified target areas in the City of Cleveland; serve as the Division’s Field Force
                                                                                        18 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 20 of 43. PageID #: 4543
                                   Community and Problem-Oriented Policing Plan
                                                                        Chief Calvin D. Williams
            squads. Field Force is a term used to describe deployment of a team of officers to
            incidents of civil disorder, parades, public demonstrations or any large planned or
            unplanned event. CSU officers are deployed to high schools to assist with safety
            and security at dismissal times and special events in other districts. CSU officers
            patrol and respond to calls for service along with the Patrol Section.

            The Downtown Services Unit (DSU) (District 3 only) is responsible for providing
            police services in the Downtown Business District. Officers on foot, bicycle, and
            motor patrol beats offer increased police visibility and handle quality of life issues,
            parking enforcement, traffic control, and special event staffing as needed.

         ii. Zone Integrity

            Each District is divided geographically. The sector is the primary geographic
            subdivision of the District. The zone is the geographic subdivision of a sector
            consisting of one or more census tracks. One or more police vehicles patrol a sector
            and are referred to as zone cars. Zone integrity is a term used by members of the
            Division to describe ownership and accountability of assigned zones in a District. It
            refers to officers remaining in their designated zone throughout their tour of duty,
            handling all calls for service there, and ultimately having first-hand knowledge of
            the communities within them. Zone integrity is an integral component of officers
            getting to know the community, its members, and stakeholders.

            Because all calls for service begin in the Communication Control Section (CCS) or
            dispatch, dispatching procedures are vital to zone integrity. Dispatchers shall
            determine which unit to assign to an incident according to the following ranked
            priorities:

                •   Not assign the incident to the CAD system (or manual dispatch) until the
                    responding unit(s) advises they are available to copy the information.
                •   Check for unit availability in the zone of occurrence.
                •   Check for unit availability closest to the zone of occurrence.
                •   Check for unit availability within the district.
                •   Assign two (2) one-officer units to respond to a Priority 1 or Priority 2
                    incident whenever a two-officer unit is not available.
                •   Reassign units from lower priority incidents to higher priority incidents.
                •   If attempts to dispatch higher priority incidents at shift change are
                    unsuccessful, call the district and request that a supervisor assigns the
                    incident to a unit out of roll call. Update the incident with the supervisor’s
                    name along with any other pertinent information.

                                                                                      19 | P a g e
        Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 21 of 43. PageID #: 4544
                                                   Community and Problem-Oriented Policing Plan
                                                                                           Chief Calvin D. Williams

                             •   High priority incidents occurring on or near district borders may be
                                 assigned to units from adjacent districts with a street supervisor’s approval
                                 when no units are available in the District of occurrence. 11

                         Supervision is essential to zone integrity. Sector supervisors shall monitor the radio
                         and give particular attention to dispatched assignments. In the event of an
                         immediate dispatch priority assignment for a ZC with either no ZC or only one
                         Special Response (SR) available, the dispatcher shall contact the sector supervisor
                         for instruction. An SR car is a ZC that contains one officer. Sector supervisors have
                         final authority for the dispatch of cars assigned to patrol. 12

                         Officers assigned to zones shall remain within their assigned territory unless
                         engaged in a law enforcement related activity (e.g., radio assignments, arrest
                         transports, and booking) requiring them to leave their designated area. When a
                         member needs to leave their district for any reason other than a fresh pursuit, which
                         is covered by other orders, they shall:

                             •   Obtain permission from their supervisor before leaving their zone.
                             •   Complete the tasks without any unnecessary delay.
                             •   If entering another jurisdiction ensures the local jurisdiction is notified.

            f. Personnel

                     i. Staffing

                         Staffing is crucial to an officer’s ability to practice CPOP. As discussed above,
                         officers are expected to spend at least 20% of their time engaging the community.
                         Furthermore, supervisors are expected to observe and manage the officers under
                         their command so that they are accomplishing CPOP goals. Ensuring that the
                         Division has an adequate number of officers and supervisors, and making sure that
                         they are assigned correctly, directly impacts the overall performance of the
                         Division and the trust of its citizens. In 2016, the CDP began examining the manner
                         in which officers and personnel were allocated to the various operations,
                         particularly Field Operations. The goal was to determine the best practices for
                         deployment based on the needs of the Division. The requirements include an
                         examination of the number of officers needed to perform investigative and
                         administrative tasks, respond to calls for service, and to ensure that officers have


11
   Cleveland Division of Police, Bureau of Communications and Property Control Communications Control Section, General
Dispatching Procedures 1.1.18. February 10, 2017
12
   Cleveland Division of Police General Police Order, Patrol and Patrol Supervision 3.1.03, August 13, 2002.
                                                                                                           20 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 22 of 43. PageID #: 4545
                                   Community and Problem-Oriented Policing Plan
                                                                       Chief Calvin D. Williams
            adequate time to practice CPOP. It also includes provisions for training and time
            off of work.

            CDP typically allocated officers based on the “coverage” or “minimum staffing”
            model. This model primarily focused on the number of officers required to deter
            crime, respond rapidly to high priority calls for service and maintain officer safety.
            Continuing with this approach will not allow CDP to address the needs of the
            Division and community which includes practicing CPOP and addressing high
            demand areas. As a result, the CDP is modifying its approach based on staffing
            studies conducted by the Police Executive Research Forum (PERF) and the
            International Association of Chiefs of Police (IACP) to a “work-load based” model
            for assigning personnel. The model is not finalized but includes CPOP principles as
            a foundation for decision making relative to deployment and resource allocation.

         ii. Recruitment and Hiring

            From recruiting to hiring, and throughout daily operations, assignments, and
            promotion, CPOP will be the foundation by which the Division operates. The
            Division strives to hire individuals who represent a cross-section of the Cleveland
            community who are dedicated to policing according to the CPOP model. The
            CDP’s Public Safety Recruitment Team (PSRT) recruits service-minded
            individuals who reflect the demographics and ideals of the Cleveland community.
            They will seek to recruit candidates who exhibit critical problem-solving skills and
            the ability to communicate with a cross-section of the city. The PSRT has three
            primary goals:

                •   Increase staffing levels to effectively implement CPOP.
                •   Attract and hire a diverse group of qualified applicants from a cross-section
                    of the community.
                •   Create and maintain partnerships with community stakeholders to enhance
                    recruitment efforts.

            The PSRT continually modifies its recruiting plan to find candidates more
            reflective of the Cleveland community. They will conduct focus groups with
            various community members/organizations to discuss obstacles to recruiting. The
            PSRT has also conducted a survey of youth in Cleveland designed to guide their
            efforts to recruit young people in Cleveland.

            The PSRT was successful in changing the testing process for applicants to help find
            those well-suited to CPOP. The CDP transitioned from a test that consisted only of
            multiple-choice questions, to an exam that included scenarios. The scenarios test

                                                                                      21 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 23 of 43. PageID #: 4546
                                    Community and Problem-Oriented Policing Plan
                                                                       Chief Calvin D. Williams
             several different areas, including their ability to communicate, use restraint, and
             help individuals that are distressed and foster positive community relations.
             Furthermore, the test is internet based and thus available at numerous testing
             facilities in and around the country. The computerized testing shortens the time it
             takes to process individuals and provides more opportunities for interested police
             candidates to take the tests. This transition has also provided the selection
             committee with additional metrics to make their selections. The PSRT has also
             created a Hiring Practice Review Committee. The committee reviews all aspects of
             the hiring process to ensure that CDP is hiring the most suitable candidates. For
             more information, see CDP’s Recruitment and Hiring Plan (forthcoming).

   g. Performance Evaluations

      Performance evaluations measure the performance of the daily duties of officers to ensure
      that they are conducting themselves in a manner that is consistent with the mission and
      vision of CDP. The evaluations are conducted yearly and require the review of supervisors
      up the chain of command. The current assessment consists of a 1 to 5 rating on several
      topics including customer service, dependability, quality of work, and job knowledge. The
      evaluation process is currently under review and will include a more detailed assessment of
      topics that measure an officer’s use of CPOP principles and how the data will be used in
      the process and is expected to be completed in 2019.

   h. Promotions

      Officers seeking to advance in their career take a test to measure their knowledge of
      Division policy and procedures, and their ability to lead. Advancements are effected
      through the civil service examination process. Incorporating CPOP in the promotion
      process reinforces the expectation that community policing is an integral part of the CDP
      and the responsibility of all members. Therefore, all levels of promotion will include
      questions and scenarios that will test an officer’s knowledge of community engagement
      and collaborative problem-solving.

      The exam will also consist of an oral assessment that includes CPOP principles. A panel of
      supervisory officers from jurisdictions around the country will judge and assess the
      promotional candidate’s performance during the oral assessment. The CPOP scenario tests
      the officer’s ability to identify and ultimately solve a community problem, and the steps
      used to solve it.

   i. Training

      Training is crucial to the successful implementation of CPOP. It begins with officers
      having a clear understanding of their role in the community. CDP will provide 8 hours of
                                                                                   22 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 24 of 43. PageID #: 4547
                                    Community and Problem-Oriented Policing Plan
                                                                       Chief Calvin D. Williams
      initial in-service and academy training about CPOP.       To successfully practice CPOP
      principles, officers shall:

         •   Understand that they exist to serve the public and must help solve community
             problems.
         •   Recognize that crime prevention is a core responsibility that requires collaboration
             and partnerships with community service providers and residents.
         •   Seek input and feedback from the community to learn or have an idea of its needs
             and wants.
         •   Provide the community with details of enforcement activities and safety initiatives.
         •   Meet and engage the community regularly.

         i. Training Review Committee

             The Training Review Committee (TRC) is a collaboration of officers and
             community members that reviews CDP’s training plan. The Commander of the
             Bureau of Support Services leads the committee which includes officers assigned to
             the Training Section, District Training Coordinators, collective bargaining unions,
             and member(s) of the Community Police Commission (CPC). The committee will
             meet quarterly and review and update CDP’s training plan as needed.

         ii. Recruit Training

             A recruit is a police officer candidate who has been accepted into the CDP
             Academy and is training to become a police officer. While in the academy, recruits
             participate in classroom and practical instruction. They learn state laws, criminal
             investigations, case laws, patrol procedures, firearms training, traffic control,
             defensive driving, self-defense, and first aid. They also receive CPOP training and
             hands-on experience including participation in CDP’s Community Engagement
             Day.

             •   Community Engagement Day
                 The CDP Training Section, in collaboration with the Cleveland Central Promise
                 Neighborhood, created a Community Engagement Day, dubbed “Reverse Ride-
                 A-Long” for the academy recruits. During the day, recruits ride with members
                 of the community who provide cultural and historical information about the
                 areas they are touring. The goal is to expose the recruits to different
                 neighborhoods in the city, provide historical information, practice interactions
                 with community stakeholders, and reinforce the CPOP mindset before


                                                                                     23 | P a g e
        Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 25 of 43. PageID #: 4548
                                                  Community and Problem-Oriented Policing Plan
                                                                                         Chief Calvin D. Williams
                             assignment to a district. Community members have shown great enthusiasm
                             and interest in assisting CDP with this training. 13

                             During the tour; the recruits visit several locations where they meet with
                             community leaders, service providers, and local business owners. During the
                             lunch break, the recruits and community members eat together and continue to
                             engage. In the end, the recruits write a brief synopsis detailing their
                             experiences. 14

                   iii. In-Service Training

                        Annually, all officers are mandated to attend in-service training. The training
                        covers various topics that may change from year to year. Beginning in July 2018,
                        CDP started Community Engagement and Problem-Solving training that includes
                        the following subjects:

                             •   Methods and strategies to improve public safety and crime prevention
                                 through community engagement.
                             •   Promoting the development of new problem-solving partnerships between
                                 the police and community, targeting problem-solving and crime prevention.
                             •   Leadership, ethics, and effective communication and interpersonal skills.
                             •   Community engagement, including how to establish partnerships and
                                 actively engage civilians and community organizations, including youth,
                                 LGBT, homeless, and, mental health organizations and communities.
                             •   Principles of procedural justice and its goals. (Procedural justice refers to
                                 the idea of fairness in the processes that resolve disputes and allocate
                                 resources. It is a concept that, when embraced, promotes positive
                                 organizational change and bolsters better relationships. Procedural justice
                                 speaks to four principles, often referred to as the four pillars; fairness in the
                                 processes, transparency in actions, opportunities for voice, and impartiality
                                 in decision making). 15
                             •   Resolving conflict and verbal de-escalation.
                             •   Cultural competency and sensitivity.



13
   See Community Feedback pg. 18.
14
   Past stops included: Fatima Family Center, Khemu Lighthouse Foundation, Collinwood Catholic Ministries, University
Settlement, Friendly Inn, Hispanic Alliance, Life Exchange Center. More stops will be added as the program grows.
15
   Community Oriented Policing Services, “Community Policing Topics: Procedural Justice”,” U.S. Department of Justice.
March 8, 2018, https://cops.usdoj.gov/Default.asp?Item=2866.

                                                                                                         24 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 26 of 43. PageID #: 4549
                                   Community and Problem-Oriented Policing Plan
                                                                      Chief Calvin D. Williams
            This initial training is 8 hours. Subsequent Community Engagement and Problem-
            Solving training will occur annually. All other appropriate non-administrative
            training, such as de-escalation, use of force, bias-free, and crisis intervention
            contain CPOP principles. More details about the subsequent training will be
            included in the 2019 In-Service Training Plan.

        iv. Field Training Officer Program and Probationary Police Officers

            Upon successful completion of the Cleveland Police Academy, new officers
            referred to as Probationary Police Officers (PPO), will be placed in the Field
            Training Program and assigned to districts, on a probationary basis for a minimum
            of six months. During this period, a certified Field Training Officer (FTO) is tasked
            with teaching, coaching, mentoring, and evaluating the PPOs.

            The Field Training Program refers to training and observation that is conducted by
            an officer at a district, with officers that have completed FTO training provided by
            the Cleveland Police Academy. The 25 weeks is divided into five phases and is
            considered an extension of academy training.

            FTOs are selected based on numerous qualifications including performance
            evaluations that include CPOP, discipline history, and supervisor
            recommendations. Once selected, candidates will complete a series of certification
            courses conducted by the Training Section and tested to ensure subject matter
            competency. The competency test will include questions that will challenge their
            knowledge of CPOP principles. Upon completion, they will be monitored by the
            FTO Coordinator (FTC) and directed by the FTO manual. The FTC is a supervisor
            that is assigned to the Training Section and tasked with overseeing the FTO
            program.

            FTOs are required to confirm that the PPO possesses the necessary skills to practice
            CPOP principles. The FTO will observe how the probationary officer engages the
            community, and his/her ability to identify and address underlying safety issues.
            During the Two-Officer Self-Initiated Phase, the PPO and FTO will focus on skills
            such as community policing, criminal activity, drug activity, operating a vehicle
            while intoxicated enforcement, and report writing. Also, during this phase, FTOs
            will evaluate the PPO’s ability to make citizen contacts where a brief report is
            required that describes the interaction. At all times, the FTO is mandated to observe
            and evaluate the PPO’s abilities in all targeted areas including CPOP.

            FTOs will document their observations on the Field Training Daily Observation
            Report (FTODOR). The FTODOR is completed daily and tracks the FTO’s

                                                                                     25 | P a g e
           Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 27 of 43. PageID #: 4550
                                                       Community and Problem-Oriented Policing Plan
                                                                                                Chief Calvin D. Williams
                            inspection of the PPO. It currently lists as headings, Core Values, Patrol
                            Procedures, Communication, Professional Knowledge, and Tactics (see
                            attachment). It is being revised to include a CPOP section. At the end of the
                            probation period, FTOs are required to complete the End of Phase Observation
                            Report (EPOR). The EPOR is a more detailed account of the observations made by
                            the FTOs.

               j. Equipment and Resources

                    In 2017, the CDP examined its equipment and resource needs and created a plan for
                    improvement to ensure that officers have the tools needed to complete their tasks. Once
                    fully implemented, the equipment and resource plan will increase the Divisions operational
                    efficiency and its ability to practice CPOP. The objectives of the policy are as follows:

                        •   Provide a roadmap for Public Safety Applications, Infrastructure, Operations,
                            Governance, and Administrative management.
                        •   Gain greater efficiency in resourcing, tracking and scheduling work.
                        •   Provide real-time mobile access to data and data entry.
                        •   Improve monitoring and control through on-demand reporting.
                        •   Reduce paper-based processes by automating business processes.
                        •   Expand intelligence and analysis capabilities through better data collection
                            systems. 16

                    Appropriate, functional equipment and resources is a necessary component/ingredient that
                    allows officers to practice and implement the programs, models, and approach described in
                    this plan. Some of the aspects of the equipment and training plan that will be vital for
                    entirely performing CPOP include: increasing and updating the fleet of vehicles,
                    computers, and Mobile Display Terminals or MDT (in-car computers), and also the
                    implementation of the Field Based Reporting System (FBR). Using the in-car Mobile
                    Display Terminals, officers are provided with the means to complete booking and incident
                    reports digitally and electronically forward for further processing. 17 Each system makes the
                    duties of the officers more efficient by reducing the amount of time it takes to complete the
                    tasks. Before using the systems, officers were forced to make stops at the District as
                    opposed to finishing them in the field.

               k. Social Media strategy

                    Another common theme identified through CDP’s community outreach efforts concerned
                    community members’ belief that CDP could better engage younger residents, more

16
     Cleveland Division of Police, “Equipment and Resource Plan”. December 7, 2017.
17
     Cleveland Division of Police Divisional Notice, Field Based Reporting (System): Operations 17-261, September 14, 2017.
                                                                                                                26 | P a g e
          Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 28 of 43. PageID #: 4551
                                                Community and Problem-Oriented Policing Plan
                                                                                   Chief Calvin D. Williams
                  impoverished residents, people of color, and aid with recruitment through the use of social
                  media. 18 More than half of the respondents surveyed by the Monitoring Team believed
                  that CDPs would benefit from improving its social media usage.

                  There are several social media platforms already used by CDP. The Public Affairs Office,
                  BCP, the Cleveland Police Foundation (CPF), and each district all have Facebook pages in
                  which community outreach and engagement occurs. In addition to Facebook, the Public
                  Affairs Office uses Twitter, Instagram, and WordPress for community outreach and
                  engagement.

                  The Division uses social media platforms to release pertinent information such as missing
                  persons, high profile arrests, wanted persons and cases of high public interest. Also, the
                  feeds are used to enhance everyday communications with the public with notices of police
                  community events, photos, and videos.

                  We are currently in the process of utilizing Facebook Live to engage with the public and
                  showcase different opportunities and assignments within the Division. Most recently, the
                  Public Affairs Office partnered with the Recruitment Unit to produce a Facebook Live
                  video for Lateral Transfer officers. The Public Affairs Office uses live streaming social
                  media (FB Live and Periscope) during planned events (St. Patrick’s Day, RNC, PRIDE in
                  the CLE, etc.).

                  The social media feeds continue to grow and are very popular, especially during high
                  profile events. All feeds are monitored and used as sources by local media. Many photos,
                  videos, postings, and tweets have gone viral, being quoted, shared and becoming a part of
                  national media stories. New platforms and apps continue to be evaluated and considered
                  (Snapchat) for use in police social media. Best practices are continually monitored and
                  adjusted regarding evaluation and adaptation.

                  Members of the community also recommended that CDP use social media to track positive
                  and informal interactions between the police and the community. 19 This information will
                  be captured and monitored through the CAD system.

                  The CDP has already utilized social media in many of the same ways that the community
                  recommended. However, more work is needed. Therefore, CDP is increasing its efforts of
                  informing the public of the social media platforms and expanding their usage about CPOP
                  activities. The PIO, District, and BCP commanders will disseminate the information on
                  their social media platforms at least quarterly.



18
     See CPMT Community Feedback pg. 20.
19
     See CPMT Community Feedback pg. 20.
                                                                                                 27 | P a g e
        Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 29 of 43. PageID #: 4552
                                                     Community and Problem-Oriented Policing Plan
                                                                                              Chief Calvin D. Williams
     4. Organizational/Community Partnerships

             a. Asset Mapping

                 An “Asset Map” is a tool used to “inventory community resources-individual by an
                 individual, association by association, institution by institution, and employer by
                 employer.” 20 The City of Cleveland Office of Prevention, Intervention, and Opportunity
                 for Youth and Young Adults maintain the current map of community and government
                 resources. Creating the map was a collaboration of many different city entities including
                 the City Planning Commission and Safe Routes. It contains locations of recreation centers,
                 schools, faith-based organizations, and community resource/organization locations, and
                 mapped for each District. It will be distributed to all commanders and available to all
                 officers.

                 Additionally, the PSRT will utilize the map to make direct contact with those leaders in the
                 community for additional recruitment outreach. It will not be used to capture or catalog
                 information about individual community members. It will only include information about
                 community resources.

                 The current map is a reference source for the districts to use to identify resources in their
                 neighborhoods that could assist with CPOP. Each district has a unique mix of communities
                 with distinct wants/needs, and many may not be exclusive to a pinpoint on a map. Having
                 this initial map showing the makeup of the neighborhoods in the Districts will benefit
                 District personnel as they create partnerships and coproduce safety especially as it relates
                 to those that do not readily interact with the Division. It is also vital for the District
                 Policing Committees to have this asset map as they take measures to increase participation.
                 Therefore, District officers will use the asset map, and meetings with community partners
                 to identify the groups or leaders in their area to create a packet of information about the
                 various neighborhoods in the District and train the current and subsequently the newly
                 assigned officers in that district.

             b. District Neighborhood Awareness Training

                 As stated earlier, each District is comprised of a unique mix of communities, and it is
                 crucial that officers get to know community members in their district. Besides purposefully
                 and regularly engaging with the community, officers will receive training that will cover
                 topics related to the communities within their area. District CEOs and DTCs will create

20
  Vera Institute of Justice, How to Increase Cultural Understanding, Center for Problem Oriented-Policing, August 7, 2017,
https://storage.googleapis.com/vera-web-assets/downloads/Publications/police-perspectives-guidebook-series-building-trust-in-
a-diverse-nation/legacy_downloads/police-perspectives-guide-series-building-trust-diverse-nation-diverse-communities-
cultural-understanding_1.pdf.
                                                                                                               28 | P a g e
        Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 30 of 43. PageID #: 4553
                                                    Community and Problem-Oriented Policing Plan
                                                                                             Chief Calvin D. Williams
                 training for the officers assigned to their districts. It will consist of the following
                 information:

                     •    Identification of the demographics
                     •    Necessary cultural/ethnic information about the identified demographic
                     •    Relevant historical events
                     •    Topics related to police/community relations
                     •    Suggestions to improve police/community relations from the perspective of
                          community members and officers

                 The CEOs and DTCs will use a variety of methods to gather the information needed for the
                 training including:

                     •    Partnering with community organizations
                     •    Eliciting information from community members
                     •    Conducting surveys
                     •    Researching historical topics

                 With authorization from their Commander, along with the Training Coordinator, CEOs
                 will circulate the information and train their fellow officers about the neighborhoods
                 during numersous roll calls. District Commanders will ensure that every current and newly
                 assigned officer completes the training, while the Training Coordinator will track it.

             c. Partnerships and Programs

                 Community partnerships are a critical component of collaborative problem-solving.
                 Community stakeholders are individuals or organizations that have an interest in the City
                 of Cleveland. They are a valuable resource in identifying community issues that may not
                 readily be apparent to the Division. They assist with prioritizing and determining
                 appropriate methods of addressing the problems.

                 The partnerships will lead to an increase in community confidence in the CDP and allow
                 the Division and the community to share responsibility for the safety of the public. The
                 CDP will create community partnerships and co-produce public safety by providing
                 opportunities for officers to know the neighborhoods, expand its outreach efforts and
                 accessibility, and to engage the community to elicit feedback about CDP policies and
                 procedures. 21


21
  Some of the existing community partners include: Partnership for a Safer Cleveland, the Office of Some of the Community
Partnerships include: Partnership for a Safer Cleveland, Impact25, Peacemakers Alliance, Frontline Services, Office
Prevention, Intervention and Opportunity for Youth and Young Adults, NOBLE, and EYEJ: Empowering Youth, Exploring
Justice.
                                                                                                             29 | P a g e
        Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 31 of 43. PageID #: 4554
                                                    Community and Problem-Oriented Policing Plan
                                                                                             Chief Calvin D. Williams
                 The CDP and its officers will engage and develop partnerships with a cross-section of
                 Cleveland’s communities. One of the communities that the Division will build a
                 relationship with is the LGTBQ community. In 2018, CDP appointed a Commander as the
                 first police liaison to the LGBTQ community. The Commander’s primary role is to
                 improve the relationship between the community and officers. Other tasks and functions of
                 will be created by the Commander and the LGTBQ community jointly.

                 Organized/Planned engagements such as Coffee with a Cop, the Police Athletic League,
                 Public Safety Fairs, Block Clubs and Festivals, community meetings, neighborhood
                 (residential/business) safety presentations, are also venues to engage and get to know the
                 community. CDP officers attend many planned events that give officers and the public an
                 opportunity to connect in “non-law enforcement activities.” 22 Community members have
                 also expressed that they prefer the officers who are assigned to their district participate in
                 the events as opposed to Command Officers and the BCP. 23 The goal is to have officers
                 engage with members of the communities that they patrol in non-law enforcement
                 activities, create community contacts, provide safety information, and get to know the
                 people in their area.

                 The BCP also has a police supervisor assigned as the liaison to the Cleveland Police
                 Foundation. The CPF is a non-profit organization that supports the CDP. The mission of
                 the CPF, as stated on their webpage is to, “…strengthen the bonds between the Cleveland
                 Division of Police and the citizens it serves, working together to make our city safer for
                 all.” 24 The CPF supports and invests in community policing initiatives that promote CPOP
                 principles. The CPF also sponsors a Community Policing Officer of the Month and Year
                 where they award an officer who displays the ideologies of CPOP. Community
                 engagement endeavors that have been supported by the CPF that CDP will continue to
                 support public engagement initiatives such as Coffee with a Cop, Cops and Christmas, the
                 Fourth Neighborhood District Bike Patrol, Gun Buyback initiative, the Police Athletic
                 League (PAL) and the Little Free Libraries.

                 Another program that the CDP will continue to participate in is the Cleveland Police
                 Explorers Program (Explorers). The Boy Scouts of America created the Explorers for
                 community members, ages 14-21, who have expressed a desire to explore law enforcement
                 as a career. The program falls within the CPOP framework in two areas, engagement and
                 recruitment. Explorers regularly engage with officers during meetings, training and
                 community events and provide the CDP with another tool for recruiting young men and
                 women in the city.


22
   See Community Feedback, pg. 13.
23
   See Community Feedback, pg. 14.
24
   Cleveland Police Foundation, Mission Statement, August 27, 2017, http://www.clevelandpolicefoundation.org.
                                                                                                                30 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 32 of 43. PageID #: 4555
                                     Community and Problem-Oriented Policing Plan
                                                                         Chief Calvin D. Williams
      One of the goals of the Explorers is to recruit explorers to become police officers. One
      obstacle to achieving that goal is the gap between graduation from high school and
      eligibility to become an officer. To become an officer in Ohio, an individual must be 21
      years old. In 2017, the CPF and BCP created the Pipeline to Police Program. The program
      is designed to bridge the gap between high school graduation and police entrance
      eligibility by providing job and schooling opportunities.

      In 2019, the CDP will begin a program that will focus on trust between the community and
      police. Officers will attend community meetings and events in order to talk about the
      history of the CDP, how to make complaints, policies and procedures, and how the
      community and police can work together to solve neighborhood issues. The history of the
      CDP will include general information about the division’s milestones and
      accomplishments, and will also include high profile incidents that have had positive and
      negative impacts on trust.

   d. District Policing Committees

      The City of Cleveland and the Cleveland Division of Police (CDP) recognize that a
      significant component of having a successful police department is creating and maintaining
      relationships with stakeholders in the city. As such, the Mayor, Safety Director, and Chief
      of Police expect all members of the Division, particularly the District Commanders, to
      create and maintain relationships with community influencers within their respective
      commands, and to be responsive to their safety and policing concerns, including actively
      participating in DPCs.

      DPC meetings are open to all members of the community. They provide direct access to
      the district commander and other members of law enforcement. Each month, the
      commander's report/share crime statistics and discuss strategies to address crime. Residents
      provide input on the approach and interact with officers in their district. In addition to the
      monthly meeting, DPCs do the following:

          •   Promote block and street club development.
          •   Partner with the prosecutor’s office to provide court watches.
          •   Identify, assess and collaboratively solve problems in their District.
          •   They will also use the sessions to elicit input on the Divisions policies and
              procedures.
          •   Assess the Divisions overall performance and its CPOP activities. For more
              information, see CDP’s District Policing Committee Strategy (forthcoming).
          •   Beginning in 2019, at least once annually, dedicate a session to explaining CPOP
              and the SARA.


                                                                                        31 | P a g e
           Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 33 of 43. PageID #: 4556
                                                  Community and Problem-Oriented Policing Plan
                                                                                      Chief Calvin D. Williams
       5. Measuring Success

               a. Data Collection

                    Measuring CPOP success is a multilayered initiative. The first layer is to track CPOP
                    activity. The next layer is to identify areas of deficiency and address them to make
                    improvements. The CDP will collect and maintain data to measure and evaluate the
                    Division’s effectiveness and transparency. The City of Cleveland has hired a “Data
                    Coordinator” who will ensure that the data is collected and tracked. 25 The data will provide
                    CDP supervision with a means to monitor the activities of their subordinates and establish
                    a baseline of productivity to aid in the annual performance evaluations. The data
                    coordinator will provide the BCR with CPOP data.

                    Data collected will include community outreach, engagement, bike and foot patrol
                    frequency, organized/planned events and unplanned engagements and input into the
                    Computer Aided Dispatch System (CAD). After completing an activity, officers will have
                    the opportunity to return to their cars and add the data to the computer.

                    In addition to data in CAD, the data coordinator will also track problem-solving data
                    entered in the other system.

                    Officers will continually input CPOP data into CAD. At least annually, the Data
                    Coordinator will extrapolate data associated with CPOP activities including the frequency
                    and type of actions taken, and broken down by District. Supervisors will use this
                    information during the annual performance evaluations.


               b. Community Surveys

                    Community surveys will be conducted to measure public satisfaction with policing,
                    attitudes, among police personnel, and the quality of police-citizen encounters. 26 The
                    survey will address officer and Division performance regarding community partnerships
                    and CPOP activities.


               c. Community and Problem-Oriented Policing Review Committee




25
     See Settlement Agreement, ¶ 257.
26
     See Settlement Agreement, ¶ 363.
                                                                                                     32 | P a g e
   Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 34 of 43. PageID #: 4557
                                        Community and Problem-Oriented Policing Plan
                                                                            Chief Calvin D. Williams
          To ensure that officers are practicing CPOP principles and to assess the effectiveness of the
          Divisions practices about the CPOP Plan, CDP will create a CPOP Review Committee.
          The committee will consist of the following:
              • Commander of the Bureau of Community Policing/Relations
              • The Compliance Team
              • Data Coordinator
          The review committee will:
             • Meet quarterly
             • Review all community engagement data collected
             • Identify gaps in the 20% expectation
             • Review the results of surveys
             • Identify gaps
             • Create a biannual report of the findings and recommendations for improvement
          The goal of the committee is to use data and surveys to assess the effectiveness of the
          CPOP Plan and provide suggestions for improvement.


6. Conclusion

   With the Community Wellness Model serving as a metaphorical guide, CDP aims to promote
   healthy communities and establish maintenance plans to sustain those improvements. The
   Cleveland Division of Police has high confidence that, to the extent that we can follow the
   roadmap outlines herein, our organization of dedicated men and women working in partnership
   with the community, will bring about healthy neighborhoods and add to the overall vitality of the
   city.




                                                                                           33 | P a g e
  Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 35 of 43. PageID #: 4558
                                         Community and Problem-Oriented Policing Plan
                                                                            Chief Calvin D. Williams

7. APPENDIX I: Engagement with Youth


  Creating opportunities, by which officers can interact with the youth, will take several forms. One
  form of engagement is programs and training. Below contains a list of some of the programs and
  training that the Division participates in:

     •   Annual Christmas and Halloween Parties
     •   Anti-Bullying Training: Taught to children between the ages of that provide necessary
         information as to what constitutes a bully and what to do when being bullied.
     •   Case Western Reserve University Youth Camp: This sport-themed camp pairs officers
         with 8-16-year-old participants.
     •   Cleveland Police Explorers Program (Explorers): This program sponsored by the Boy
         Scouts of America where community members, ages 14-21, have expressed a desire to
         explore law enforcement as a career. The Explorers are exposed to officers and given law
         enforcement training including community policing. This program runs year around.
     •   Chess Challenge
     •   Cooking with Cops: Citywide competition in where district officers’ partner with youth in
         their district and compete against the other districts.
     •   Cops for Kids: The Cops for Kids program that provides children with resources and gifts.
         Many of the gifts are funded through the Cleveland Police Foundation (CPF). In addition
         to purchasing toys, Cops for Kids purchases socks, shoes, coats, backpack and other
         supplies for needy children.
     •   Cops for Kids Fishing: As a part of the Cops for Kids program, the fishing event is both an
         interaction and teaching opportunity.
     •   DARE: Using the Socio-Emotional Learning Theory, the training provides kids with basic
         training designed to make a healthy choice. Officers teach and interact with 5th graders for
         eight weeks.
     •   Eddie Eagle Gun Safety: Teaches gun awareness and safety to children.
     •   Family Fun Day: Officers interact with families at neighborhood parks.
     •   Friendship through Reading: Officers read to children at various educational facilities.


                                                                                          34 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 36 of 43. PageID #: 4559
                                       Community and Problem-Oriented Policing Plan
                                                                            Chief Calvin D. Williams

   •   Gang Resistance and Education Training (GREAT): Provides training about the dangers of
       joining a gang and tips to avoid them.
   •   Ice Cream Socials: District sponsored events designed to cause police/community
       engagement.
   •   Kickball with Cops: During the summer, each District plays kickball with children that live
       in the District.
   •   Let’s Chill Together: In partnership with Pierre’s Ice Cream, this program is designed to
       cause interaction between officers and community members in their District.
   •   Movie Night: District sponsored an event designed to create interactions between officers
       and community members.
   •   Our Voices Matter: This program is designed to create a platform for youth to talk about
       issues that are important to them. Topic includes police/community relations and use of
       force.
   •   Public Safety Pipeline Program: The Pipeline Program will catalyze students to become
       police   officers,   dispatchers,   corrections   officers,   forensic   laboratory technicians,
       cybersecurity analysts, and military leadership. The program will achieve the
       following outcomes; Generate interest and respond to increased inquiries for careers
       opportunities in public safety among youth in underserved areas, close the current gap
       between high school graduation and eligibility age to apply to enter a career in public
       safety (known as the “Gap Years”), prevent candidates from establishing a criminal record
       during these Gap Years, allowing them to pass a background investigation, and prepare
       candidates to successfully pass the Civil Service Exam and physical fitness exam.
   •   Shadowing Program: Officers interact with kids that participate in the Boys and Girls
       Program and local middle schools. The officers give the kids a tour of police headquarters,
       talk to them about careers in law enforcement and current events, and eat lunch together.
   •   Rape Aggression and Defense (RAD) System: Self-defense tactics and techniques geared
       toward women and young girls that provide awareness and, prevention, and risk reduction
       and avoidance.




                                                                                           35 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 37 of 43. PageID #: 4560
                                       Community and Problem-Oriented Policing Plan
                                                                         Chief Calvin D. Williams

   •   Ride to Achieve: Ride-2-Achieve is a Cleveland Police-led community bike ride to engage
       and motivate students to come to school every day and achieve success, both academically
       and as citizens of their community.
   •   Safety Fair: Annually, each District and the BCP sponsor a safety fair.
   •   Sankofa Mural: Fifth District officers partnered with the Sankofa Foundation to create a
       mural with youth that lives in the District. After agreeing on a picture, officers and youth
       paint the image and the Sankofa Foundation displays it on the side of a building in the
       district.
   •   Stranger Danger: teaches children how to avoid strangers and gives adults tips to keep their
       children safe from abduction.
   •   Student Police Academy: Officers partner with Martin Luther King Jr. High School to
       teach law enforcement courses for the Public Safety Program. The officers also accompany
       to the students on various field trips that include a tour of the FBI Headquarters and the
       Medical Examiner’s Office.




                                                                                       36 | P a g e
   Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 38 of 43. PageID #: 4561
                                       Community and Problem-Oriented Policing Plan
                                                                      Chief Calvin D. Williams
8. APPENDIX II: 2019 Action Steps



                            Action Step                              Deadline
    First draft of the CPOP GPO                                       3/1/2019
    First draft of the curriculum for District Awareness training     3/1/2019
    Bureau of Community Policing transition to the Bureau of
                                                                      3/1/2019
    Community Relations
    Complete the training of all officers on Community
                                                                     6/28/2019
    Engagement and Problem-Solving
    Complete the District Awareness Training                         10/25/2019
    Complete CPOP training for all officers                          10/25/2019
    Develop CPOP Review Committee                                    10/25/2019
    Update and distribute Asset Maps                                 10/25/2019
    Determine the feasibility of the “Verified Alarm” response       12/27/2019
    Establish a program designed to address the community about
    the history of CDP, policies and practices, and how the          12/27/2019
    community and police can collaborate to solve-problems
    Ensure CPOP principles are used during evaluations and
                                                                     12/27/2019
    promotions
    Publish community engagement activities broken down by
                                                                     1/31/2020
    district
    Increase advertisement of District Policing Committees, Online
    Crime Reporting, the Division’s community engagement              Ongoing
    activities and various social media platforms.
    Promote officer wellness initiatives                              Ongoing




                                                                                   37 | P a g e
   Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 39 of 43. PageID #: 4562
                                       Community and Problem-Oriented Policing Plan
                                                                         Chief Calvin D. Williams
9. APPENDIX III: General Police Order 1.1.32 Wellness Program


   PURPOSE:       To institute the Cleveland Division of Police Wellness Program, an extension of
                  the Employee Assistance Unit (EAU). This proactive program based on the
                  National Institute of Justice's peer support model is designed to enhance the
                  wellbeing and welfare of Division members. The Wellness Program is a
                  confidential, voluntary program of peer support to provide members support and
                  alternative resources in times of stress as well as information, literature, and
                  training. Contact is voluntary and confidential.

   POLICY:        The Division strives to create the best working environment for its members. By
                  assisting members, when they are in need emotionally, physically, spiritually,
                  financially or socially, the health of the member prevails. Healthy members are
                  generally more safe, productive, compassionate and responsive to others.

   PROCEDURES:

   I.    The Wellness Program shall:

         A.     Provide members with a trained peer support officer to whom they can
                express frustration, fear and other concerns.

         B.     Promote trust, anonymity, and confidentiality for members who use the
                Wellness Program.

         C.     Support the member in determining their needs and the immediacy of seeking
                professional help.
         D.     Be in contact with those on sick leave to offer support and assistance.

         E.     Provide options to assist the member in resolving their concerns in a timely
                and appropriate manner, including but not limited to:

                1.     Off-Site Support Groups
                2.     Information
                3.     Training/Opportunities

   II.    Contact the Wellness Program

          A.    Members may contact the Wellness Program by telephoning 623-5142.
          B.    Through the Medical Director's office telephone number at 623-5676.
          C.    The Employee Assistance Unit (EAU) telephone number is 623-5678 and
                may be utilized 24 hours a day.

                                                                                          38 | P a g e
   Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 40 of 43. PageID #: 4563
                                       Community and Problem-Oriented Policing Plan
                                                                          Chief Calvin D. Williams
10. APPENDIX IV: General Police Order 1.1.38 Post Traumatic Incident Protocol


          PURPOSE: To establish a support protocol for members of the Division who have been
                   involved in a traumatic incident.

          POLICY:       The Division shall strive to create processes that promote a healthy and
                        productive workforce. The procedures contained herein are not intended to
                        be critical of a member's actions surrounding a traumatic incident. Rather,
                        these procedures address an administrative concern for the physical and
                        emotional welfare of a member involved in a traumatic incident, especially
                        one resulting in another person's death or serious injury. The Chief of
                        Police, in consultation with the Division's Stress Consultant, shall be the
                        final authority in determining what constitutes a traumatic incident.

          PROCEDURES:

          I.     A "traumatic incident" is an event that can cause great distress or disruption in a
                 member's life. "Traumatic incidents" may include, but are not limited to:

                 A.     A member involved in the use of deadly force incident, with or without
                        death or physical harm.

                 B.     Members involved in or witness to an incident resulting in the death or
                        serious physical harm of another person.

                 C.      A member experiences an incident that exposed the member to potential
                 serious physical harm or death.

          II.    Supervisors shall notify the Communications Control Section (CCS) to contact the
                 Employee Assistance Unit (EAU) in the following situations. EAU shall monitor
                 the situation and determine an appropriate response.

                 A.     Line of duty death.
                 B.     Serious line of duty injury.
                 C.     Suicide of a co-worker.
                 D.     Multi-casualty incident.
                 E.     Officer-involved incident that results in the serious injury or death of
                        anyone.
                 F.     Death or violence involving a child victim.
                 G.     A prolonged event, with negative results.
                 H.     Incident with extensive media attention.

                                                                                        39 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 41 of 43. PageID #: 4564
                                    Community and Problem-Oriented Policing Plan
                                                                        Chief Calvin D. Williams
             I.     Incident charged with profound emotion (e.g., witness suicide or perform
                    CPR).
             J.     Serious off-duty injury.
             K.     Any incident that an on-scene supervisor reasonably believes a member
                    should consult with EAU for the member's emotional health.

      III.   Use of deadly force incidents resulting in death or serious physical harm.

             A.     The Chief of Police or Deputy Chief of Homeland Special Operations shall
                    ensure the member is not scheduled for duty on the next three calendar days
                    immediately following the event. Those days that are not regularly
                    scheduled days off shall be entered as paid administrative leave.

             B.     The member shall remain on paid administrative leave until the member
                    meets with the Division's Stress Consultant. The EAU shall schedule this
                    meeting to occur within three days of the critical incident event.

             C.     EAU shall notify and provide updates to the member's commanding officer
                    regarding the member's initial days off, administrative leave, and/or duty
                    status throughout the process.

             D.     The involved member shall on the next business day after meeting with the
                    Stress Consultant also meet with the Medical Director.

             E.     At the request of the member and/or the recommendation of the Stress
                    Consultant, the Chief of Police may extend the duration of paid
                    administrative leave or inclusion in the post-traumatic event recovery
                    program.

             F.     After meeting with the Stress Consultant and the Medical Director, the
                    member shall be detailed to the EAU on restricted duty status for a
                    minimum period of 14 days and shall participate in a post-traumatic event
                    recovery program that includes:

                    l.      Regular consultation with the Stress Consultant during the first 30
                            days. The follow-up intervals shall be 2 months, 4 months, and 11
                            months post incident or at a frequency determined by the Stress
                            Consultant and the member.

                    2.      Regular consultation with EAU peer counselors.

                    3.      Participation in a physical conditioning program in the Gymnasium
                            Unit and/or the Division scheduled individualized EAU program.
                                                                                      40 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 42 of 43. PageID #: 4565
                                   Community and Problem-Oriented Policing Plan
                                                                      Chief Calvin D. Williams
                   4.      Spending additional personal time with family members.

                   5.      Participation in resilience training as determined by the Stress
                           Consultant.

            G.     Members may be placed into transitional duty or other duty status as
                   determined by the Chief of Police upon completing the EAU detail.

            H.     After the member is cleared by the Stress Consultant to progress further in
                   the post-traumatic event recovery program; the Medical Director shall
                   schedule an appointment for the member to consult an outside psychiatrist.

            I.     Upon being notified by the outside psychiatrist that the member is cleared,
                   the Medical Director will notify the member to report to the Medical Unit.

            J.     Upon the recommendation of the Medical Director, the Chief of Police may
                   return the member to regular duty status or place the member into
                   transitional assignments for varying periods of time at the member's request
                   and the discretion of the Chief of Police.

            K.     The Chief of Police shall consider assignment recommendations from the
                   Medical Director, Stress Consultant, EAU, and the needs of the member
                   and the Division.

      IV.   Use of deadly force incident with no resultant death or serious physical harm.

            A.     The Chief of Police or Deputy Chief of Homeland Special Operations may
                   place the member on paid administrative leave not to exceed three calendar
                   days.

            B.     Members shall consult with the EAU, Stress Consultant, and Medical
                   Director within three calendar days of the incident, with mandatory follows
                   up sessions to be determined by the Stress Consultant.

            C.     Members may request to be detailed to a temporary transitional assignment
                   selected by the Chief of Police, but only after meeting with the Stress
                   Consultant. The EAU shall schedule any required appointments.

            D.     After meeting with the EAU and the Stress Consultant, the member shall
                   meet with the Medical Director prior to returning to full duty status.

      V.    Traumatic incidents not related to use of deadly force.



                                                                                    41 | P a g e
Case: 1:15-cv-01046-SO Doc #: 234-1 Filed: 02/14/19 43 of 43. PageID #: 4566
                                   Community and Problem-Oriented Policing Plan
                                                                        Chief Calvin D. Williams
             A.     The member may be placed on paid administrative leave by the Chief of
                    Police.

             B.     If on paid administrative leave, the member shall meet with the Division's
                    Stress Consultant and Medical Director. EAU shall schedule these meetings
                    to occur within three calendar days of the critical incident event or date that
                    the member first seeks the assistance of a past critical incident event.

             C.     EAU shall notify and provide updates as applicable to the member's
                    commanding officer regarding the member's duty status.

             D.     The Stress Consultant may recommend to the Chief of Police that a member
                    is returned to regular duty, additional paid administrative leave days, sick
                    leave, and/or detailed to a temporary transitional assignment. The Chief of
                    Police, in consultation with the Stress Consultant and EAU, shall be the
                    final arbiter in the disposition of the member's status.

      VI.    Members placed into transitional duty, as determined by the Chief of Police, may
             be detailed to a section or unit that includes, but is not limited to:

             A.     Communications Control Section
             B.     Training Section
             C.     Crime Scene and Records Unit (Administrative duties)
             D.     Forensic Unit (Front office)
             E.     Financial Crimes Unit
             F.     Personnel Section
             G.     Property Section
             H.     Supply Unit
             I.     Mounted Unit
             J.     Record Section
             K.     Special Victims Section
             L.     Fugitive Unit (Administrative research on wanted persons)

      VII.   Secondary Employment - Members shall not engage in any security or law
             enforcement secondary employment while on Restricted Duty, Transitional Duty,
             or paid administrative leave. Members required by this order to take part in the
             post­ traumatic event recovery program or that request to be on paid administrative
             leave because of a traumatic incident shall have their secondary employment
             temporarily revoked until notified by EAU of reinstatement.



                                                                                       42 | P a g e
